DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on March 01, 2022.
Claims 1 – 5, 7 – 15, 17 - 22 are pending and being considered on the merits. 
Claims 6 & 16 are cancelled.  
Claims 1 & 11 are currently amended. 
Claims 21 & 22 are new. 
Claims 2 – 5, 7 - 10, 12- 15, & 17 - 20 are previously presented. 
Claims 5, 10, 15 & 20 - 22 are objected to.
Claims 1 – 4, 7- 9, 11 – 14, & 17 - 19 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
Claims 5, 10, 15 & 20 - 22 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims, provided pending rejections are addressed.  


Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 4, 7- 9, 11 – 14, & 17 - 19 under 35 U.S.C § 103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1 and 11, Applicant argued in substance that: (1) Xu (nor Burlatsky) does not teach “receiving a set of random values at the analysis module, each value in the set of random values corresponds to a distinct variable in a set of variables.” 

Examiner fully considered but respectfully traverses Applicant’s aforementioned argument. 

As per point (1), as summarized above in this Office Action, reference Xu  teaches in Figure 1 and paragraphs [0031] and [0037] the limitation “receiving a set of random values at the analysis module, each value in the set of random values corresponds to a distinct variable in a set of variables.” Furthermore, Examiner would like to remind the Applicant that the Examiner is duty bound to give the claim terms the broadest reasonable interpretation consistent with the specification to protect the public (See MPEP § 2111.01). To avoid the interpretation of the claim terms under the broadest reasonable interpretation standard, the Examiner invites the Applicant to be its “own lexicographer” and provide explicit definitions for claim terms to escape the application of the broadest reasonable interpretation standard (See MPEP § 2111.01(A)). Alternatively, the Applicant may amend claims 1 & 11 to make the limitation clear that the “set of random values” is generated by a random number generator, and not merely received by sampling real world physical signals. 

 Therefore, reference Xu teaches the aforementioned limitation.  

Applicant's arguments for other claims, which depend on the argued patentability of claim 1 and 11, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the rejections are maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7- 9, 11 – 14, & 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2021/0141970), in view of Burlatsky (US Pub. 2017/0291368).

Regarding claim 1, Xu teaches:  
 	a method of evaluating an additive manufacturing process (Abstract) comprising: 
receiving a set of additive manufacturing parameters and an additive manufacturing part design at an analysis module (Fig 3; paras [0035] & [0003]); 
receiving a set of random values at the analysis module, each value in the set of random values corresponds to a distinct variable in a set of variables, and each variable in the set of variables at least partially defines at least one of an uncontrolled additive manufacturing parameters and an uncontrollable additive manufacturing parameters (Fig 1, modules 101 & 103; paras [0031] & [0037]; see also para [0036], [0008] & [0028] – [0029]); 
determining a probability distribution of stochastic flaws within a resultant additively manufactured article using at least one multidimensional space physics model (Fig 2; paras [0031] –[0033]; see also para [0029] & [0034]); and
 minimizing the additive manufacturing part design shape error until the probability distribution is above a predefined threshold value (paras [0037] & [0031]; see also fig 4, module 409), 

Xu specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    755
    980
    media_image1.png
    Greyscale



[0035] FIG. 3 is an illustration of a system 300 for reducing shape error in AM processes according to aspects of embodiments of this disclosure. The system includes a 3D printing device 301. The 3Dprinting device 301 may be configured to perform LPD additive manufacturing. A design processor 311allows a designer to provide design parameters 310 to the 3D printing device 301 which provide processing parameters allowing the 3D printing device 301 to produce a desired object 305. For example, design parameters 310 may specify properties of the 3D printing device 301 such as laser movement speed 307 and laser power 309. At the design processor 311, all processing parameters are assumed to be constant. However, some parameters may be affected by environmental factors and/or equipment limitations that create uncertainty due to uncontrolled variations in some of the processing parameters. For example, the distance between the laser and the produced object 305, known as stand-off distance 303 may vary based on environmental forces which move either the laser or the object 305. Minor perturbations, such as normal operating vibration, may cause slight movement of the object 305 causing the stand-off distance 303 to vary throughout the manufacturing process. Uncertainties in processing parameters may cause the desired shape of the designed object305 to vary from what is actually produced because the expected processing parameters do not remain constant throughout the manufacturing process.

[0003] Additive manufacturing (AM) involves processes where materials are joined or solidified under computer control to create a 3-dimensional (3D) object. An object to be produced may be of any shape and may be designed using computer-aided processes or applications such as computer aided design(CAD) or computer-aided engineering (CAE) tools. Other computer-based files such as additive manufacturing files (AMF) define a 3D object in terms of sequential layers of material that combine to define the overall 3D object shape. When provided to a 3D printer or additive manufacturing device, the AMF provides information to allow the 3D printing device to successively add material layer by layer to construct the desired 3D object.


    PNG
    media_image2.png
    556
    487
    media_image2.png
    Greyscale

[0031] FIG. 1 is a process flow diagram illustrating an optimization workflow for laser power and laser speed with respect to uncertainties in stand-off distance according to embodiments of the present disclosure. One or more design parameters 101 are selected. With respect to the selected design parameters 101, an uncertainty quantification process 103 is performed in view of uncertainty in a parameter, such as laser position or stand-off distance 105. The AM process is simulated 107 using the selected design parameters 101 and the uncertainty in parameter 105. It is assumed that uncertainty in parameter 105 follows a probability distribution function. The simulation 107 is performed to calculate a value of shape error AA 109. The uncertainty is re-quantified 103 based on the shape error 109 and the uncertain parameter 105 is simulated over the PDF of uncertain parameter 105. the UQ 105 loop continues until a reliable value of ΔA 109 is found. An expected shape error 111 is provided to optimization function 113. The optimization function 113 chooses a next set of design parameters 101 taking shape error ΔA as input. The process is repeated 115 until an optimized output for design parameters 101 is generated based on uncertain parameter 105. The optimized output may be determined based on a number of iterations performed, or until the optimized design parameters 101 converge. Convergence may be determined when the change in design parameters 101 between a current iteration and a previous iteration is less than some predetermined threshold value. The goal of the optimization 113 is to minimize shape error ΔA109.

[0037] FIG. 4 is a process flow diagram for the optimization of design parameters in an AM process according to aspects of embodiments of the present disclosure. A plurality of design parameters 401and at least one process parameter representative of an uncertainty in the manufacturing process 403are received by a processor configured to perform an optimization simulation 405. The design parameters 401 may be generated by a designer using a computer aided design tool, by way of example. According to embodiments, the uncertainty parameter 403 may be in the form of a probability distribution of a shape error occurring due to uncontrolled variations in an associated process parameter. The optimization simulation 405 is performed by using the received design parameters 401 and the uncertainty parameter 403 to perform a simulation of the manufacturing process and uncertainty quantification until a reliable shape error is determined. An expected shape error is calculated 407 based on the optimization simulation 405. The expected shape error is compared to a threshold value 409 to characterize the size of the uncertainty error reflected in the shape error of the produced object. If the shape error is less than the threshold 413, the manufacturing process continues and the optimization process 405 to calculate a new expected shape error.

    PNG
    media_image3.png
    587
    580
    media_image3.png
    Greyscale

[0032] To obtain the expected value of area of shape difference, the uncertain parameter 105 is sampled based on its probability distribution. An exemplary method for sampling is through uniform sampling. By way of example, the uncertain quantity may be uniformly sampled across a range from−2 times to +2 times the standard deviation of the uncertainty domain where the uncertainty (noise) isGaussian. In this case, the expected function value of the area of shape difference isΣ.sub.i=1.sup.Np.sub.if.sub.i where p.sub.i is the probability of each sampling point and f.sub.i is thefunction value for that point, and N is the number of sampling points.

[0033] FIG. 2 is an illustration of an analysis for determining a number of sampling points needed according to aspects of some embodiments of the present disclosure. The number of sampling points as shown on horizontal axis 201 varies logarithmically. For different number of sampling points 10,sets of simulations 203.sub.a-j may be performed to determine the function and determine the expected error for each set. The average 205 of the expected error and the range 207 of error is computed. If the length of the error bar is shorter than a given threshold, it may be determined that the corresponding number of samples 201 is sufficient. For example, according to one embodiment,2.sup.8 samples corresponding to simulation 203h will provide a reasonable number of samples for performing uncertainty quantification.

	but, Xu does not explicitly disclose:
categorizing the additive manufacturing part design as defect free, and 
manufacturing a part according to the additive manufacturing part design in response to the probability distribution being below the predefined threshold.

However, Burlatsky teaches: 
categorizing the additive manufacturing part design as defect free (Burlatsky: para [0032]) 
and 
manufacturing a part according to the additive manufacturing part design in response to the probability distribution being below the predefined threshold (Burlatsky: para [0033]).


Burlatsky specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0032] Also included in the controller 140 is a memory 144. In some examples, the controller 140 receives a desired additive manufacturing operation, or sequence of operations, and evaluates the entered operation(s) to determine if the resultant part 130 will be free of flaws. For the purposes of the instant disclosure, free of flaws, or flaw free, refers to a part 130 or workpiece with no flaws causing the part or workpiece to fall outside of predefined tolerances. By way of example, the predefined tolerances can include an amount of unmelt, a surface roughness, or any other measurable parameter of the part 130. The processor 142 determines a set of parameters, based on the input operation(s) using a set of
equations stored within the memory 144. Each of the equations is configured to determine a specific
output parameter, based on two or more variables of the input operation(s). By way of example, factors
impacting the output parameters can include material properties, environmental conditions, or any other factors. While described and illustrated herein as a component of a laser powder bed fusion additive manufacturing machine, the software configuration and operations can, in some examples, be embodied as a distinct software program independent of the additive manufacturing machine, or included within any other type of additive manufacturing machine.
[0033] The output parameters are combined to define a coordinate of the operation(s) on a multidimensional
coordinate system. The multi-dimensional coordinate system is a coordinate system having
more than three dimensions. The processor 142 then compares the determined coordinate (the
combined output parameter) against a multi-dimensional space defined in the multi-dimensional
coordinate system, and stored in the memory 144. The multi-dimensional space is formed from one or
more bounds within each dimension. If the coordinate falls within the multi-dimensional space, the
processor 142 determines that the input operation(s) is flaw free. If the coordinate falls outside of the
multi-dimensional space, the processor 142 determines that the input operation(s) will result in a part 130 or workpiece that is flawed, and prevents the additive manufacturing machine 100 from creating the part 130. In alternative examples, where the above described process is performed in a computer
independent of the additive manufacturing machine 100, the computer provides an output informing the operator if the input operation(s) will result in a flawed part 130. If the input operation(s) will not result in a flawed workpiece, the operation(s) can then be input in the additive manufacturing machine 100, and the part 130 is created.


It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified Xu and incorporate the teachings of Burlatsky for categorizing the additive manufacturing part design as defect free. The one of ordinary skill in the art would have been motivated to do so to provide the user with an overall quality assessment of a part design, thereby ensuring that any parts, made on the basis of the part design, are within the acceptance tolerance ranges and quality levels for the part design (Burlatsky: paras [0003] – [0004]). 


Regarding claim 2, modified Xu teaches all the limitations of claim 1. 
Modified Xu further teaches, and Xu also teaches wherein:  
receiving the set of random values at the analysis module comprises generating the set of random values using a random variable module, and wherein each variable in the set of variables corresponds to a distinct one of the at least one of the uncontrolled additive manufacturing parameters and the uncontrollable additive manufacturing parameters (Xu: [0028] – [0029]).

Regarding claim 3, modified Xu teaches all the limitations of claim 2. 
Modified Xu further teaches, and Xu also teaches wherein:  
the uncontrolled additive manufacturing parameters and the uncontrollable additive manufacturing parameters include at least one of a local powder packing density, a hatch-contour offset, an interlayer dwell time, a powder particle size, a stripe overlap, a layer thickness, and a stripe width (Xu: [0028] – [0029]).

Regarding claim 4, modified Xu teaches all the limitations of claim 3. 
Modified Xu further teaches, and Xu also teaches wherein:  
the uncontrolled additive manufacturing parameters and the uncontrollable additive manufacturing parameters include each of a local powder packing density, a hatch-contour offset, an interlayer dwell time, a powder particle size, a stripe overlap, a layer thickness, and a stripe width (Xu: [0028] – [0029]).

Regarding claim 6, modified Xu teaches all the limitations of claim 1. 
Modified Xu further teaches, and Xu also teaches further comprising:
manufacturing a part according to the additive manufacturing part design in response to the probability distribution being below the predefined threshold (Xu: paras [0031]-[0033], [0035] & [0003]).

Regarding claim 7, modified Xu teaches all the limitations of claim 1. 
Modified Xu further teaches wherein:
the at least one multidimensional space physics model includes at least one of a model for determining a probability of stochastic unmelt, a probability of stochastic keyhole flaws, a probability of stochastic balling, a probability of stochastic overhang, and a probability of stochastic unmelt with balling (Xu: paras [0031] & [0037]; Burlatsky: [0032] & [0037]).

Regarding claim 8, modified Xu teaches all the limitations of claim 7. 
Modified Xu further teaches wherein:
the at least one multidimensional space physics model includes all of the model for determining a probability of stochastic unmelt, the probability of stochastic keyhole flaws, the probability of stochastic balling, the probability of stochastic overhang, and the probability of stochastic unmelt with balling (Xu: paras [0031] & [0037]; Burlatsky: [0032] & [0037]).


Regarding claim 9, modified Xu teaches all the limitations of claim 1. 
Modified Xu further teaches, and Xu also teaches further comprising:
determining a correlation between at least one variable in the set of variables and the probability of the occurrence of at least one of the stochastic flaws (Xu: Fig 2; paras [0031] –[0033]; see also para [0029] & [0034]).


	Regarding claims 11 – 14, & 17 - 19, modified Xu teaches the method of evaluating an additive manufacturing process. Therefore, modified Xu teaches additive manufacturing apparatus.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Bishop (US Pub. 2019/0251213): teaches using a random number generator to input variables into a simulator. 

   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        06/03/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115